Citation Nr: 1519123	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-42 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1989 to November 1989 and from December 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in relevant part, denied service connection for sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that sleep apnea had its onset during his period of active military service.

Private treatment records demonstrate a current diagnosis of obstructive sleep apnea.  In a buddy statement received in October 2009, it was noted that the appellant had a loud rhythmic snore.  While serving in Iraq, his snoring pattern became choppy and he stopped breathing while sleeping.  In an additional statement submitted by the appellant's wife, she noted the Veteran had a history of snoring prior to his tour in Iraq.  However, upon returning from Iraq, his snoring was much louder and he would stop breathing while sleeping several times throughout the night.  

In light of the foregoing, the Board finds that an examination to obtain an opinion of etiology with respect to the Veteran's sleep apnea is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probably or more) that the Veteran's sleep apnea had its onset during military service or is otherwise related to such service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must consider all relevant lay and medical evidence of record.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If the benefit sought on appeal remains denied, issue a supplement statement of the case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




